HAWKINS, Presiding Judge.
Appellant was indicted for robbery by assault. He waived a jury, asking permission to be tried before the court. The county attorney in writing gave his permission thereto, and all of the procedure required by statute appears to have been complied with, after which the appellant entered his plea of guilty before the court. Judgment was entered, finding him guilty and assessing his punishment at confinement in the penitentiary for five years.
The record is before this court without bills of exception or statement of facts. In such condition nothing is presented for review.